Citation Nr: 1101995	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's service treatment records are presumed to have been 
destroyed in a fire at the National Personnel Records Center in 
1973.  Under such circumstances, there are heightened obligations 
to assist the Veteran in the development of the case; to explain 
findings and conclusions, and to consider the benefit of the 
doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) 
(citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

The Board finds that the claim must be remanded for further 
development in accordance with the above-stated obligations.  

During service, the Veteran was a sergeant who served as a 90 mm 
gun commander.  He alleges that he first noticed his hearing 
deteriorating soon after his release from active duty.  He 
submitted records of contacts with VA from 1964, at which time he 
was seeking treatment for his hearing loss.  He testified that he 
was first prescribed hearing aids in 1965.  

The Veteran submitted records from a private physician from 
October 1976 through July 2007, consisting of audiograms and a 
letter stating that the Veteran was not qualified for jury duty, 
due to his hearing loss.  However, those audiograms do not 
provide any interpretation of the graphical representation of the 
Veteran's hearing loss.  See, e.g., Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data). 

The Veteran testified during his November 2010 hearing that he 
was treated by the VA and fitted for hearing aids in January 
2010; these records have not been associated with the file.  

Finally, the Veteran submitted two lay statements from his 
siblings, in which they stated that the Veteran had difficulty 
hearing upon his discharge from active service in 1954.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when 
speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Because sensorineural hearing loss is an organic disease of the 
nervous system, a grant of service connection is only appropriate 
based upon competent medical evidence of a nexus between the 
disease and active military service - here, that period of 
service from December 1952 to December 1954 or within one year of 
separation from such active service based upon the presumptive 
periods as prescribed in 38 C.F.R. § 3.309(a).  See VA Under 
Secretary for Health letter dated October 4, 1995.   

While the Veteran's private audiograms indicate that the Veteran 
currently has hearing loss, the results do not show a nexus to 
any incident of active service and are not dispositive for the 
purposes of 38 C.F.R. § 3.385.  
The Veteran must therefore be afforded a VA audiological 
evaluation.  The examiner must provide a medical opinion on 
whether the Veteran currently has a hearing loss disorder and if 
that disorder is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The Veteran must be contacted and asked 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers, including the 
January 2010 VA treatment records, that 
have treated him for hearing loss, which 
are not associated with the file.  After 
securing any appropriate consent from the 
Veteran, the AMC/RO must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2.	The AMC/RO will schedule the Veteran for 
a VA audiological evaluation and any 
other appropriate examinations, to 
ascertain if the Veteran has a hearing 
loss disorder that was caused by any 
incident of active military service.  The 
following considerations will govern the 
examination:

a.	The claims file and a copy of this 
remand must be made available to 
the examiner who must acknowledge 
such receipt and review in any 
report generated as a result of 
this remand. 

b.	The examiner must respond to the 
following inquiries:

i.	Based upon a review of any 
clinical testing, and the 
claims folder, does the 
Veteran have a hearing loss 
within the definition of 38 
C.F.R. § 3.385 and if so; 

ii.	Is such hearing loss the 
result of any incident of 
active military service.  

A rationale for any opinion expressed 
must be provided.  If the examiner 
cannot respond to this inquiry without 
resort to speculation, he or she 
should so specifically state. 

3.	The AMC/RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


